[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Doumbas, Slip Opinion No. 2017-Ohio-550.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-550
                       DISCIPLINARY COUNSEL v. DOUMBAS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Doumbas, Slip Opinion No.
                                    2017-Ohio-550.]
Attorneys—Misconduct—Felony convictions—Committing an illegal act that
        adversely reflects on honesty—Engaging in conduct that is prejudicial to
        the administration of justice—Indefinite suspension.
  (No. 2016-1149—Submitted January 11, 2017—Decided February 21, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-018.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Marc George Doumbas of Strongsville, Ohio, Attorney
Registration No. 0074028, was admitted to the practice of law in Ohio in 2001. We
suspended Doumbas’s license on an interim basis, effective January 10, 2014,
following his convictions for two felony counts of bribery arising from his
                             SUPREME COURT OF OHIO




representation of a client in a criminal proceeding. See In re Doumbas, 138 Ohio
St.3d 1225, 2014-Ohio-23, 3 N.E.3d 1207.
       {¶ 2} In a March 3, 2014 complaint, relator, disciplinary counsel, charged
Doumbas with violations of Prof.Cond.R. 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness) and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) related to his criminal convictions. The
parties entered into joint stipulations of fact, misconduct, and aggravating and
mitigating factors.   They jointly recommended that Doumbas be indefinitely
suspended from the practice of law but disagreed as to whether he should receive
credit for the time he has served under the interim felony suspension.
       {¶ 3} After hearing testimony from Doumbas and a character witness, a
panel of the Board of Professional Conduct adopted the parties’ stipulations and
recommended that he be indefinitely suspended from the practice of law, with credit
for the time he has served under the interim felony suspension. The panel also
recommended that he be required to pay his criminal fine and court costs plus the
costs of his disciplinary proceedings before he may petition this court to reinstate
his license. The board adopted the panel’s findings of fact and misconduct and its
recommended sanction.
       {¶ 4} We adopt the board’s report and recommendation and indefinitely
suspend Doumbas from the practice of law in Ohio, with credit for the time he has
served under his interim felony suspension.
                                    Misconduct
       {¶ 5} Doumbas and attorney G. Timothy Marshall represented Thomas
Castro in a criminal proceeding in which Castro was charged with rape. The board
found that following Castro’s guilty plea to two counts of sexual battery, Doumbas
and Marshall discussed the need to assemble a mitigation package to support their
request for a sentence that would include no jail time for Castro. Thereafter,




                                          2
                                January Term, 2017




Marshall and Castro’s business attorney, Anthony Calabrese, offered substantial
payments to Castro’s two sexual-assault victims as “civil settlements,” purportedly
to show that Castro had made restitution for his criminal conduct.
       {¶ 6} Doumbas, Castro, Marshall, and Calabrese were indicted in
connection with their efforts to bribe Castro’s victims to induce them to support
leniency in Castro’s sentence. The state alleged that Marshall and Calabrese
intended to bribe the victims by offering them monetary settlements that were
contingent upon their making requests that the sentencing judge not impose jail
time on Castro. Although there was no evidence that Doumbas had directly
promised, offered, or given anything of value to the witnesses, the state alleged that
he had been aware that Marshall and Calabrese had made or intended to make the
settlement proposals and he had shared Castro, Marshall, and Calabrese’s criminal
intent, and therefore, the state alleged, he was complicit in the bribery.
       {¶ 7} A jury convicted Doumbas of two of the three third-degree felony
counts of bribery for which he was indicted. On December 4, 2013, he was
sentenced to concurrent one-year prison terms and up to three years of postrelease
control and ordered to pay a “$10,000 fine on each count, concurrent.”
       {¶ 8} Doumbas completed his prison sentence, and no postrelease control
was ordered. At the time of his June 2, 2016 hearing in this matter, he had not paid
any portion of his fine or court cost—which at the time of his sentencing totaled
approximately $12,500. Doumbas continues to maintain his innocence. However,
the Eighth District Court of Appeals affirmed Doumbas’s convictions, finding that
there was sufficient evidence to support the jury’s verdict and that the verdict was
not against the manifest weight of the evidence. State v. Doumbas, 8th Dist.
Cuyahoga No. 100777, 2015-Ohio-3026, appeal not accepted, 144 Ohio St. 3d
1460, 2016-Ohio-172, 44 N.E.3d 288. The appellate court subsequently denied
Doumbas’s App.R. 26 motion to reopen his appeal. State v. Doumbas, 8th Dist.




                                          3
                              SUPREME COURT OF OHIO




Cuyahoga No. 100777, 2016-Ohio-956, appeal not accepted, 146 Ohio St. 3d 1430,
2016-Ohio-4606, 52 N.E.3d 1430.
       {¶ 9} The parties stipulated and the board found that Doumbas committed
an illegal act that adversely reflects on his honesty or trustworthiness in violation
of Prof.Cond.R. 8.4(b) and that his actions were also prejudicial to the
administration of justice in violation of Prof.Cond.R. 8.4(d). No objections have
been filed, and we adopt the board’s findings of fact and misconduct.
                                       Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 11} The board understood Doumbas’s desire to demonstrate to the
sentencing judge that Castro had compensated his victims for the harm that they
had suffered from his sexual assaults. But it also concluded that any reasonable
lawyer would have recognized the inherent risk that any settlement offer made to
the victims in those circumstances could be interpreted as an attempt to influence
their statements at the perpetrator’s sentencing hearing. Although there was no
evidence that Doumbas directly promised, offered, or gave anything of value to the
victims, the jury and the court of appeals determined that there was sufficient
circumstantial evidence of his complicity in the acts of bribery. And the board
reasoned that, as Castro’s designated trial counsel, Doumbas must be held
accountable for the negotiations that he left to the discretion of Marshall and
Calabrese and the harm that they produced. The board also noted that Doumbas
has denied any criminal culpability at trial, on appeal, and in this disciplinary matter
and has indicated that he intends to collaterally attack his convictions in the federal
courts upon exhausting available state remedies. Therefore, the board adopted the
parties’ two stipulated aggravating factors—the vulnerability of and resulting harm




                                           4
                                  January Term, 2017




to the victims and Doumbas’s refusal to acknowledge the wrongful nature of his
misconduct. See Gov.Bar R. V(13)(B)(7) and (8). The board also found that
Doumbas had offered no justification for his failure to pay his criminal fine and
court costs other than his ongoing efforts to overturn his convictions, and
consequently, it identified his failure to pay them as an additional aggravating
factor.
          {¶ 12} As mitigating factors, the parties stipulated and the board found that
Doumbas has no prior discipline, he has served the period of incarceration imposed
for his criminal offense, and he has demonstrated a cooperative attitude toward the
disciplinary proceedings. See Gov.Bar R. V(13)(C)(1), (4), and (6). They also
acknowledged that Doumbas submitted positive character evidence. A friend and
client of Doumbas, Steven Boukis, testified that Doumbas had handled
approximately 25 cases for him and his family and that he had referred
approximately 40 other people to him for legal representation—all of whom
informed him of their satisfaction with Doumbas’s representation. While he
understood the seriousness of Doumbas’s criminal convictions and the disciplinary
charges, Boukis testified that he and his friends and acquaintances would not
hesitate to employ him as their attorney if his license is reinstated.
          {¶ 13} Doumbas also submitted six character letters—including two from
judges of the Cuyahoga County Court of Common Pleas—attesting to his
dedication and skill as an advocate and to his reputation for honesty and integrity.
See Gov.Bar R. V(13)(C)(5). And despite Doumbas’s insistence that he was
wrongly convicted, the board found that he was “contrite and remorseful in his
testimony,” that he was sincere in describing the serious effects his convictions
have had on him personally and professionally, and that he is unlikely to engage in
similar misconduct in the future.
          {¶ 14} The parties jointly recommended and the board agreed that Doumbas
should be indefinitely suspended from the practice of law for his misconduct. In




                                            5
                                SUPREME COURT OF OHIO




considering that recommendation, the board compared Doumbas’s conduct to that
of the other attorneys—Martinez and Calabrese—disciplined for their roles in the
Castro bribery matter.1
        {¶ 15} Martinez represented one of Castro’s victims in settlement
negotiations with Calabrese. For his role in the bribery scheme, he pleaded no
contest to obstructing official business, a second-degree misdemeanor, and was
sentenced to ten days in jail, all suspended; three months of probation; 25 hours of
community service; and a $750 fine. State v. Martinez, Cuyahoga C.P. No. CR-13-
580051-A. We suspended his license to practice law in Ohio for six months, all
stayed on the condition that he engage in no further misconduct. Disciplinary
Counsel v. Martinez, 146 Ohio St. 3d 212, 2016-Ohio-2709, 54 N.E.3d 1210.
        {¶ 16} In contrast, Calabrese pleaded guilty to 27 felony counts—only five
of the counts (one count of engaging in corrupt activity and four counts of bribery)
were related to his actions with regard to Castro’s victims—and was sentenced to
nine years in prison and ordered to pay hundreds of thousands of dollars in
restitution, fines, and forfeitures. Disciplinary Counsel v. Calabrese, 143 Ohio
St.3d 229, 2015-Ohio-2073, 36 N.E.3d 151, citing United States v. Calabrese,
N.D.Ohio case No. 1:11CR437; State v. Calabrese, Cuyahoga C.P. No. CR-13-
576241; and State v. Calabrese, Cuyahoga C.P. No. CR-13-571014. Based on
those convictions, we disbarred him from the practice of law in Ohio. Id. at ¶ 26.
        {¶ 17} The board found that Doumbas’s misconduct was more severe than
Martinez’s but less egregious than Calabrese’s and agreed that an indefinite
suspension is the appropriate sanction. The board recommended that we credit
Doumbas for the time he has served under his January 10, 2014 interim felony


1
  Marshall was convicted of orchestrating a felonious bribe of one of Castro’s victims, and his
conviction was affirmed on appeal. State v. Marshall, 8th Dist. Cuyahoga No. 100736, 2015-Ohio-
2511. He was suspended from the practice of law on an interim basis pursuant to former Gov.Bar
R. V(5)(A)(4) (now Gov.Bar R. V(18)) in January 2014. In re Marshall, 138 Ohio St. 3d 1227,
2014-Ohio-24, 3 N.E.3d 1209. He died just before Doumbas’s June 2016 disciplinary hearing.




                                              6
                                January Term, 2017




suspension because his misconduct was a one-time violation, he presented
significant mitigating evidence, he did not profit from his misconduct, he did not
cause grave harm to others, and he appears to have been changed for the better by
the criminal and disciplinary processes.
       {¶ 18} In support of the recommendation to credit Doumbas for the time he
has served under the interim suspension, the board cited several cases in which this
court granted credit for time served under an interim suspension. See, e.g.,
Disciplinary Counsel v. Gittinger, 125 Ohio St. 3d 467, 2010-Ohio-1830, 929
N.E.2d 410, ¶ 47 (attorney’s misconduct was a one-time violation, there was
significant mitigating evidence, attorney did not receive any tangible personal gain
or profit from the misconduct, and the misconduct did not result in grave harm to
others); Disciplinary Counsel v. Blaszak, 104 Ohio St. 3d 330, 2004-Ohio-6593,
819 N.E.2d 689, ¶ 12, 24-25 (attorney was contrite, had completed his sentence,
had cooperated, had already been suspended for more than two years under the
interim suspension, had an exemplary record of professional and community
service, and presented approximately 90 letters confirming his good character and
integrity and expressing gratitude and appreciation for his professional assistance);
Disciplinary Counsel v. Kraemer, 126 Ohio St. 3d 163, 2010-Ohio-3300, 931
N.E.2d 571, ¶ 7, 14 (granting partial credit for time served when attorney accepted
responsibility and expressed sincere remorse for his conduct, the offenses occurred
over a short period of time [four months], attorney had misappropriated a
comparatively small amount of money from his firm, and the relator did not object
to giving credit). The board also recommended that Doumbas be required to fully
pay his criminal fine and court costs and the costs of his disciplinary proceedings
before he may petition for reinstatement of his license to practice law.
       {¶ 19} We agree that an indefinite suspension is the appropriate sanction
for Doumbas’s misconduct and that granting credit for the time he has served is
appropriate on the facts of this case.




                                           7
                             SUPREME COURT OF OHIO




       {¶ 20} Accordingly, Marc George Doumbas is indefinitely suspended from
the practice of law in Ohio, with credit for the time he has served under his interim
felony suspension. At the time he files a petition for reinstatement pursuant to
Gov.Bar R. V(25), he must submit proof that his criminal fine and court costs and
the costs of his disciplinary proceedings have been paid in full. Costs are taxed to
Doumbas.
                                                             Judgment accordingly.
       FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL and KENNEDY, JJ., dissent and would not
grant respondent credit for time served under interim felony suspension.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Joseph M. Caligiuri, Chief
Assistant Disciplinary Counsel, for relator.
       Marc George Doumbas, pro se.
                               _________________




                                         8